Citation Nr: 0031721	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  95-23 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a chronic low back disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a chronic left hip disorder.  

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a chronic left knee disorder.  

4.  Entitlement to service connection for a bilateral ear 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran had active service from April 1951 to April 1955.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which determined that 
new and material evidence had not been submitted to reopen 
the veteran's claims of entitlement to service connection for 
a chronic low back disorder, a chronic left hip disorder, and 
a chronic left knee disorder and denied service connection 
for a bilateral ear disorder.  In July 2000, the RO 
determined that the veteran had not submitted a well-grounded 
claim of entitlement to service connection for a bilateral 
ear disorder.  The veteran has been represented throughout 
this appeal by the Disabled American Veterans.  

The veteran may have submitted an informal claim of 
entitlement to service connection for a thyroid disorder.  It 
appears that the RO has not had an opportunity to act upon 
the claim.  Absent an adjudication, a notice of disagreement, 
a statement of the case, and a substantive appeal, the Board 
does not have jurisdiction over the issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993); Black v. Brown, 10 Vet. App. 279, 284 (1997); 
Shockley v. West, 11 Vet. App. 208 (1998).  Jurisdiction does 
matter and it is not "harmless" when the Department of 
Veterans Affairs (VA) fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Acting Veterans Law Judge cannot have 
jurisdiction of the issue.  38 C.F.R. § 19.13 (2000).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2000).  


FINDINGS OF FACT

1.  In September 1989, the Board denied service connection 
for a chronic low back disorder.  The veteran and his 
accredited representative were provided with copies of the 
decision.  

2.  The documentation submitted since the September 1989 
Board decision is relevant and probative of the issue at 
hand.  

3.  In September 1989, the Board denied service connection 
for a chronic left hip disorder.  The veteran and his 
accredited representative were provided with copies of the 
decision.  

4.  The documentation submitted since the September 1989 
Board decision is relevant and probative of the issue at 
hand.  

5.  In September 1989, the Board denied service connection 
for a chronic left knee disorder.  The veteran and his 
accredited representative were provided with copies of the 
decision.  

6.  The documentation submitted since the September 1989 
Board decision is relevant and probative of the issue at 
hand.  


CONCLUSIONS OF LAW

1.  The September 1989 Board decision denying service 
connection for a chronic low back disorder is final.  New and 
material evidence sufficient to reopen a claim for service 
connection for a chronic low back disorder has been 
presented.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.156, 20.1105 (2000).  

2.  The September 1989 Board decision denying service 
connection for a chronic left hip disorder is final.  New and 
material evidence sufficient to reopen a claim for service 
connection for a chronic left hip disorder has been 
presented.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.156, 20.1105 (2000).  

3.  The September 1989 Board decision denying service 
connection for a chronic left knee disorder is final.  New 
and material evidence sufficient to reopen a claim for 
service connection for a chronic left knee disorder has been 
presented.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.156, 20.1105 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  An 
adverse determination as to either question is appealable.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1105 (2000).  

In reviewing an application to reopen a veteran's claim of 
entitlement to service connection, the VA must initially 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) (2000) in order to have 
the prior final claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  If new and material evidence has been presented, the 
VA may then proceed to evaluate the merits of the claim after 
ensuring that its duty to assist the veteran has been 
fulfilled.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  


I.  Prior Board Decision

In September 1989, the Board denied service connection for a 
chronic low back disorder, a chronic left hip disorder, and a 
chronic left knee disorder upon its determination that the 
claimed disorders were not shown in service; were initially 
manifested many years following service separation; and did 
not originate during active service.  The veteran and his 
accredited representative were provided with copies of the 
adverse decision.  

The evidence upon which the September 1989 Board decision was 
formulated may be briefly summarized.  The report of the 
veteran's April 1955 physical examination for service 
separation notes that the veteran had been hospitalized for a 
broken left leg at the Labrador, Canada, United States Air 
Force Base hospital in May and June 1953.  On examination, 
the veteran exhibited a normal spine and lower extremities.  
An October 1970 private treatment record reflects that the 
veteran presented a history of a 1953 inservice left knee 
injury.  An October 1970 hospital summary from Memorial 
Medical Center conveys that the veteran was diagnosed with an 
L4-5 herniated nucleus pulposus and subsequently underwent a 
right L4-5 hemilaminectomy.  A private treatment entry dated 
in December 1986 notes that impressions of early left hip 
degenerative joint disease and post-operative left knee 
injury residuals including degenerative changes, 
patellofemoral articular problems, and possible meniscal 
changes were advanced.  

The report of a May 1988 VA examination for compensation 
purposes states that the veteran was diagnosed with a 
"service era lumbar injury with post-service era lumbar 
laminectomy for herniated nucleus pulposus with degenerative 
joint disease;" "degenerative joint disease of both right 
and left knees, with residuum of service era injury left 
knee;" and "residuum of service era injury left hip, 
degenerative joint disease not found."  A July 1988 written 
statement from the veteran's ex-wife indicates that she began 
dating the veteran in 1954 prior to his discharge from the 
Air Force.  She stated that the veteran had informed her that 
he injured his back and left leg during May 1953 while 
stationed in Labrador, Canada.  An August 1988 written 
statement from R. E. Miller, M.D., relates that the veteran 
reported that he had injured his back during active service 
when he fell down five or six stairs and several other 
servicemen fell upon him in 1953.  


II.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (2000) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(2000).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the September 1989 Board 
decision consists of service personnel and unit records; VA 
treatment records; private clinical documentation; a written 
statement from the veteran's sister; and written statements 
from the veteran.  Written statements dated in December 1993 
and August 2000 from McKee Hargrett, M.D., indicate that he 
had treated the veteran for forty years and was aware of the 
veteran's inservice lower back, left hip, and left leg 
injuries.  Dr. Hargrett opined that the veteran's current 
lumbar spine, left hip, and left leg disabilities were the 
result of his inservice injuries.  The doctor's written 
statements constitute new and material evidence sufficient to 
reopen the veteran's claims of entitlement to service 
connection for a chronic low back disorder, a chronic left 
hip disorder, and a chronic left knee disorder.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for a chronic low back disorder is 
granted.  The veteran's application to reopen his claim of 
entitlement to service connection for a chronic left hip 
disorder is granted.  The veteran's application to reopen his 
claim of entitlement to service connection for a chronic left 
knee disorder is granted.  




REMAND

In light of their reopening above, the veteran's claims of 
entitlement to service connection for a chronic low back 
disorder, a chronic left hip disorder, and a chronic left 
knee disorder are to be determined following a de novo review 
of the entire record.  The Board observes that, upon receipt 
of a complete or substantially complete application, the VA 
shall notify the veteran and his representative of any 
information and any medical or lay evidence not previously 
provided to the VA that is necessary to substantiate his 
claim.  The VA shall make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3, 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5103, 5103A).  

In multiple written statements, the veteran conveys that he 
was treated for his low back, left hip, left knee, and 
bilateral ear disorders during active service at the Goose 
Bay, Labrador, United States Air Force Base hospital; the 
March Air Force Base hospital; the Norton Air Force Base 
hospital; and the Fort Benning, Georgia, Army Base hospital.  
A March 1997 written statement from the veteran's sister 
states that the veteran was also treated at the Anderson Air 
Force Base hospital for his bilateral ear disorder.  Service 
medical records from the identified military medical 
facilities have not been incorporated into the record.  When 
a veteran identifies clinical treatment associated with 
specific military facilities, the VA has a duty to either 
undertake an exhaustive record search or explain why such 
action is not justified.  Dixon v. Derwinski, 3 Vet. App. 
261, 264 (1992).  

An August 1991 Social Security Administration (SSA) 
Administrative Law Judge decision indicates that the veteran 
was awarded SSA disability benefits based, in part, upon his 
lumbar spine, left knee, and bilateral ear disabilities.  The 
documentation supporting the veteran's SSA award is not of 
record.  The Court has clarified that the VA's duty to assist 
the veteran includes an obligation to obtain the records from 
the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 
(1992).  

In his August 2000 written statement, Dr. Hargrett conveyed 
that he had treated the veteran for over forty years.  
Clinical documentation of such treatment has not been 
incorporated into the record.  In reviewing a similar factual 
scenario, the Court has held that the VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
Accordingly, this case is REMANDED for the following action: 

1.  The RO should request that a search 
be made of the records of the Goose Bay, 
Labrador, Canada, United States Air Force 
Base hospital, the March Air Force Base 
Hospital, the Norton Air Force Base 
hospital, the Anderson Air Force Base 
hospital and Fort Benning, Georgia, Army 
Base hospital for any documentation 
pertaining to treatment of the veteran.  
All material produced by the requested 
search should be incorporated into the 
record.  

2.  The RO should request that copies of 
all pertinent VA clinical documentation 
pertaining to treatment of the veteran 
after October 1999, including that 
provided at the Savannah, Georgia, VA 
medical facility, be forwarded for 
incorporation into the record.  

3.  The RO should contact the SSA and 
request that it provide copies of all 
records developed in association with the 
veteran's award of SSA benefits.  

4.  Upon receipt of the appropriate 
release, the RO should contact McKee 
Hargrett, M.D., and request that he 
forward copies of all available clinical 
documentation pertaining to his treatment 
of the veteran for incorporation into the 
record.  
5.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully met.  For further guidance on 
the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the VA, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions should be considered.  

6.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for a chronic low back 
disorder, a chronic left hip disorder, a 
chronic left knee disorder, and a chronic 
bilateral ear disorder.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claims.  



		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 
- 11 -


- 1 -


